Citation Nr: 1041482	
Decision Date: 11/04/10    Archive Date: 11/12/10	

DOCKET NO.  08-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.  

2.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Appellant was a member of the Army National Guard and was on 
active duty for training from July 13, 2004, to October 26, 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Appellant failed to appear at a hearing 
before the Board, which had been scheduled at his request.  
Without good cause shown for the failure to appear, the request 
for a hearing is deemed withdrawn.  38 C.F.R. § 20.704.

The record raises the claim of service connection for adjustment 
disorder, which is REMANDED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Appellant did not serve in combat and the alleged in-
service stressor is not related to fear of hostile military or 
terrorist activity.

2.  Posttraumatic stress disorder was not affirmatively shown to 
have been present in service and posttraumatic stress disorder 
has not been diagnosed since discharge from active duty for 
training or currently. 

3.  A left ankle disability has not been shown since active duty 
for training or currently.







CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by active duty for training.   38 U.S.C.A. §§ 101(24) 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  A left ankle disability was not incurred in or aggravated by 
active duty for training.  38 U.S.C.A. §§ 101(24) 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).




The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in 
July 2005.  The Appellant was notified of the evidence needed to 
substantiate the claims of service connection, namely, evidence 
of current disability; evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and the 
injury, disease, or event in service. 

Also in accordance with 38 C.F.R. § 3.304, as the claim of 
service connection for posttraumatic stress disorder (PTSD) was 
based on a personal assault, the Veteran was provided a PTSD 
questionnaire asking for information or evidence from sources 
other than the service records to corroborate any in-service 
stressor, such as records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; statements from family members, roommates, fellow 
service members, or clergy; evidence of behavior changes such as 
a request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause, or unexplained economic or social behavior changes. 

The Appellant was notified that VA would obtain service records, 
VA records and records of other Federal agencies, and that he 
could submit records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  








As for content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre- adjudication VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except for 
the provisions for the effective date of a claim and for the 
degree of disability assignable).  

To the extent that the VCAA notice pertaining to the provisions 
for the effective date of a claim and for the degree of 
disability assignable was not provided, the VCAA notice was 
deficient, but as the claims are denied no effective date or 
disability rating is assignable by operation of law. Therefore 
the limited content error in the VCAA notice as to the downstream 
elements of a claim of service connection does not affect the 
essential fairness of the adjudication of the claims and the 
omission of content is nonprejudicial.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained the service treatment 
records, VA records, and private medical records.

The Appellant failed to report for VA examinations in 2006, in 
2008, and in 2009. 

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, fails 
to report for such examination in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.   38 C.F.R. § 3.655.




As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.

Principles of Service Connection

The term "active service" includes active duty, any period of 
active duty for training during which the individual concerned 
was disabled from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 
38 C.F.R. § 3.6(a).

A member of the National Guard only serves in the federal 
military when the member is formally called into the military 
service of the United States.  At all other times, a member of 
the National Guard serve solely as a member of the State militia 
under the command of a state governor.  To have basic eligibility 
for VA benefits a claimant as a member of a state Army National 
Guard must have been ordered into Federal service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 101(24) and 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may be 
accomplished by affirmatively showing inception or aggravation 
during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." 


Continuity of symptomatology after discharge is required where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability first 
diagnosed after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 38 
C.F.R. § 3.303(d).

In addition, service connection for posttraumatic stress disorder 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection. 
38 U.S.C.A. § 1154(a).  The Appellant does not argue and the 
record does not show that the claimed disabilities are the result 
of participation in combat and the combat provisions of 38 
U.S.C.A. §  1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.


Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The service treatment records show that in September 2004 the 
Appellant was hospitalized for safety concerns after he ingested 
60 tablets of nonprescription pain medication.  The Appellant 
denied that the incident was a suicide attempt, rather he 
indicated that it was an attempt to get help.  The Appellant 
indicated that he had difficulty keeping up with the physical 
training, which lead to harassment from his drill sergeant and 
other trainees, which made him feel depressed, worthless, 
hopeless, and helpless.  The diagnosis was adjustment disorder. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a left ankle abnormality. 

The Appellant was subsequently administratively separated from 
the National Guard because of his entry level performance and 
conduct. 

After service, private medical records show that in October 2004 
the Appellant complained of left ankle pain, which he associated 
with the pain he experienced on road marches while on active duty 
for training.  X-rays showed no evidence of fracture or osseous 
lesion. The assessment was a history of left ankle sprain with no 
fracture by X-ray and with resolution of symptoms.  The final 
diagnosis was left ankle sprain. 

In a statement in February 2005, the Appellant stated that he was 
subjected to ridicule and badgering by his drill sergeant and 
other recruits, which led him to the attempted suicide while on 
active duty for training. 

In 2006, the Appellant failed to report for a VA examination to 
evaluate his left ankle.  In 2008 and in 2009, the Appellant 
failed to report for VA examinations to evaluate his left ankle 
and to evaluate his mental health. 

There is no other evidence, either lay or medical, pertaining to 
a psychiatric disorder or to a left ankle disability.  

Analysis 

Posttraumatic Stress Disorder 

On the basis of the service treatment records, posttraumatic 
stress disorder was not affirmatively shown during service, and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a) is not established.

The only evidence of posttraumatic disorder after service 
consists of the Veteran's assertion that he has posttraumatic 
stress disorder. 

To the extent that the Veteran's assertion is offered as evidence 
of the posttraumatic stress disorder, posttraumatic stress 
disorder is not a condition under case law where lay observation 
has been found to be competent to establish a diagnosis and the 
determination as to the presence of posttraumatic stress disorder 
therefore is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Also by regulation the diagnosis of posttraumatic stress disorder 
requires medical evidence diagnosing the condition in accordance 
38 C.F.R. § 4.125, that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV). 
38 C.F.R. § 3.304(f).

Where, as here, there is a question of medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim. Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical diagnosis 
or opinion. 38 C.F.R. § 3.159.  

And no factual foundation has been made to establish that the 
Veteran is qualified through education, training, or experience 
to offer a medical diagnosis of posttraumatic stress disorder.  
Therefore the Veteran's assertion that he has posttraumatic 
stress disorder is excluded as evidence, that is, the assertion 
is not to be considered as competent evidence of the presence or 
diagnosis of posttraumatic disorder in service or since service.   

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the medical 
condition).

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, that 
is, a diagnosis that conforms to the DSM- IV.  
38 C.F.R. § 3.304(f).  Again, no factual foundation has been made 
to establish that the Veteran is qualified through education, 
training, or experience to offer a medical diagnosis of 
posttraumatic stress disorder that conforms to the DSM-IV.  




For this reason, posttraumatic stress disorder is not a simple 
medical condition that a lay person is competent to identify, and 
the Board rejects the Veteran's assertion that he has 
posttraumatic stress disorder because it is not a simple medical 
condition.  Jandreau at 1377 (Fed. Cir. 2007).

As the Veteran is not competent to assert that he has 
posttraumatic stress disorder, the Veteran's assertion is not 
competent evidence and the assertion is not admissible as 
evidence, and the Board need not reach the question of 
credibility, that is, a factual determination going to the 
probative value of the competent evidence, that is, does the 
evidence tend to prove a fact, once the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In the absence of competent evidence of a diagnosis of 
posttraumatic stress disorder since service or currently, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Left Ankle 

On the basis of the service treatment records, a left ankle 
disability was not affirmatively shown during service and service 
connection is not established under 38 U.S.C.A. §1110 and 38 
C.F.R. § 3.303(a).

The Appellant is however competent to describe an ankle injury 
and his statements that he injured his ankle on a road march in 
service is credible.   Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994) (A lay person is competent to describe symptoms of an 
injury, but not that he had or was diagnosed with a particular 
injury).

Although the Appellant's statements are consistent with the type 
and circumstances of his service, an in-service injury alone is 
not enough to establish service connection.  There must be a 
current disability resulting from the injury during service.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a left ankle 
disability as no ankle abnormality was shown, and as chronicity 
in service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

Shortly after service in 2004, the Appellant was seen by a 
private physician for left ankle pain.  X-rays showed no evidence 
of fracture or osseous lesion.  The assessment was a history of 
left ankle sprain with no fracture by X-ray and with resolution 
of symptoms.  The final diagnosis was left ankle sprain.  

As the evidence after service suggested continuity of 
symptomatology and a nexus between an ankle sprain and an injury 
in service, but was too equivocal on the question of a permanent 
disability, as the private physician reported resolving symptoms, 
VA under the duty to assist afforded the Appellant opportunities 
for VA examinations on three separate occasions to support his 
claim, but he failed to report for VA examinations in 2006, in 
2008, and in 2009. 

As the Appellant failed to report for any VA examination 
scheduled in conjunction with his original compensation claim, 
the claim is decided on the evidence of record.  38 C.F.R. § 
3.655.  

Although the Appellant is competent to describe pain, which is 
within the realm of the Appellant's personal knowledge, the 
Appellant is not competent to state that he has particular 
injury.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or illness, 
which are within the realm of personal knowledge; personal 
knowledge is that which is perceived through the use of the 
senses; lay testimony is not competent to prove that which 
requires specialized knowledge or training, for example, a 
diagnosis of a particular injury or disease).  





In this case, a physical disability manifested by an ankle sprain 
is not a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence of a disability therefore is medical in nature, that is, 
not capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition, a contemporaneous 
medical diagnosis, or symptoms that later support a diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (noting that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

A diagnosis of a permanent left ankle sprain is not a simple 
medical condition that a lay person is competent to identify as a 
lay person cannot perceive the underlying ankle pathology through 
any of the five senses, including by sight.  
And no factual foundation has been made to establish that the 
Appellant is otherwise qualified through education, training, or 
experience to offer a medical diagnosis of left ankle sprain.  
Therefore the Appellant's statements are excluded as evidence, 
that is, the statements are not to be considered as competent 
evidence of a current diagnosis of a left ankle disability.   


Whereas here, the determinative questions involve medical 
diagnoses, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.    

And while a private physician diagnosed a left ankle sprain after 
service, suggesting  a nexus between an ankle sprain and an 
injury in service, the diagnosis was equivocal on the question of 
a permanent disability, as the private physician reported 
resolving symptoms.  And the Appellant failed to report for VA 
examinations in 2006, in 2008, and in 2009 to support his claim. 

For this reason, the Board finds that the diagnosis has no 
probative value, that is, the diagnosis does not tend to prove a 
material issue of fact, pertaining to the question of a permanent 
left ankle disability. 

As there is no competent evidence of a permanent and current left 
ankle disability since service, there can be no valid claim for 
service connection absent proof of a present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no competent evidence of a permanent and current left 
ankle disability, the Board need not reach the question of 
credibility, that is, a factual determination going to the 
probative value of the competent evidence, that is, does the 
evidence tend to prove a fact, once the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In the absence of competent evidence of a permanent and current 
left ankle disability since service, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).








ORDER

Service connection for posttraumatic stress disorder is denied.  

Service connection for a left ankle disability is denied.  


REMAND

The record shows that the Appellant was treated of adjustment 
disorder while on active duty for training.  A psychiatric 
diagnosis that differs from the claimed posttraumatic stress 
disorder does not necessarily represent a separate claim, and 
what constitutes a claim cannot be limited by the Appellant's lay 
assertion of his condition in his application, but must be 
construed based on the reasonable expectations of the non-expert, 
claimant and the evidence developed in processing the claim.  
Clemons v. Shinseki, 23 Vet. App. 1 (2010).

In accordance with the precedent opinion in Clemons, the claim of 
service connection for adjustment disorder is raised by the 
record is remanded for further procedural development.  

Accordingly, the claim is REMANDED for the following action:

Adjudicate the claim of service connection 
for adjustment disorder, including VCAA 
compliance with the duty to notify and to 
assist.  If the claim is denied, furnish 
the Appellant and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).






____________________________________________
	George E. Guido Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


